Citation Nr: 1120878	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  08-13 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.	Entitlement to service connection for degenerative joint disease of the bilateral knees (hereinafter bilateral knee disorder), to include as secondary to a lumbar spine disability.

2.	Entitlement to an initial evaluation in excess of 20 percent for spondylolisthesis (hereinafter lumbar spine disability).

3.	Entitlement to an initial compensable evaluation for a bilateral hearing loss disability.

4.	Entitlement to an initial evaluation in excess of 10 percent for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to October 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a Board hearing at the RO in Muskogee, Oklahoma in March 2011.  This transcript has been associated with the file.

The Board notes that during the March 2011 Board hearing the issue of peripheral neuropathy was raised.  The Veteran's wife stated that he now took medication for the peripheral neuropathy that was in his legs.  However, the issue of peripheral neuropathy of the lower extremities has never been adjudicated by the RO, and therefore, is REFERRED to the RO for proper adjudication.

The issue of entitlement to an initial compensable rating for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.	Bilateral knee problems were not manifested in active service; any current bilateral knee disorder is not otherwise etiologically related to the Veteran's active service nor was it caused or chronically worsened by the Veteran's service-connected lumbar spine disability.

2.	The Veteran's lumbar spine disability is productive of limitation of forward flexion with pain on motion and the inability to sit or stand for prolonged periods of time; there are no incapacitating episodes having a total duration of at least four weeks in a twelve-month period, nor is there evidence of any associated neurological disabilities.

3.	At the March 2011 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran stated that he wished to withdraw his claim for entitlement to an initial evaluation in excess of 10 percent for bilateral tinnitus.


CONCLUSIONS OF LAW

1.	A bilateral knee disorder was not incurred in or aggravated by active duty service nor was it proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.	The criteria for an evaluation in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5239, General Rating Formula for Diseases and Injuries of the Spine (2010).

3.	The criteria for the withdrawal of a substantive appeal with respect to the issue of entitlement to an initial rating in excess of 10 percent for bilateral tinnitus have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in November 2006 and May 2008.  These letters advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  These letters also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

VCAA for Service Connection

When the Veteran's claim was originally reviewed and denied in February 2007, the RO did not consider the matter of secondary service connection.  The Veteran had not raised this theory, nor did the record raise this matter.  It is clear from the Veteran's December 2009 statement that he is now arguing that service connection for a bilateral knee disorder was caused or aggravated by his service-connected lumbar spine disability.  The Court of Appeals for Veteran Claims (Court) recognized that a claim based on a new theory of entitlement is not a new claim.  Ashford v. Brown, 10 Vet. App. 120 (1997).  The Board notes the Veteran was provided with adequate notice on establishing a claim of secondary service connection in November 2009 and the claim was readjudicated in the January 2010 supplemental statement of the case.  As such, the Board finds this 'cured' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

A VA examination was not provided in conjunction with the Veteran's claim for a bilateral knee disorder, and, as discussed below, the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  In the present case, there is no competent evidence of record to support a finding that the Veteran's bilateral knee disorder is related to service or a service-connected disability.  The Veteran himself has provided statements that his bilateral knee disorder is related to service, however as he is not competent to provide evidence of a diagnosis or etiology of a condition, the record is silent for a nexus between the Veteran's current disabilities and his active service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The Veteran has not satisfied all the elements of McLendon; therefore, VA is not required to provide him with a VA examination in conjunction with his claim.

VCAA for Increased Rating

During the pendency of the appeal, the VCAA notice requirements were interpreted as follows.  For an increased compensation claim, the veteran must be notified that he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (Vazquez-Flores I).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) subsequently held that the notice described in 38 U.S.C. § 5103(a) need not be veteran specific, i.e., it need not notify the veteran of alternative diagnostic codes, and that that the statutory scheme does not require 'daily life' evidence for proper claim adjudication.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Vazquez-Flores II) (vacating and remanding in part Vazquez-Flores I).  Most recently, the Court clarified that the notice must advise the veteran to submit evidence demonstrating the effect that the worsening of his disability has on his employment.  Vazquez-Flores v. Shinseki, No. 05-0355, (U.S. Vet. App. October 22, 2010) (Vazquez-Flores III).  The Veteran was notified of these changes in September 2008.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded a VA medical examination in January 2007 and June 2008 for his lumbar spine disability claim.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, for secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection may be made.  

Service connection may also be granted for a chronic disease, including arthritis, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

The Veteran is alleging that his bilateral knee disorder either began during service or was caused or aggravated by his lumbar spine disability.  For this reason, the Veteran believes his claim of service connection should be granted.

The Veteran's claim will be considered on a direct, secondary, and presumptive basis to accord him every possible consideration.  For the reasons that follow, the Board concludes that service connection is not warranted.

With regards to direct service connection, service treatment records are absent complaints, findings or diagnoses of any knee problems.  The Veteran was provided a medical examination at entrance to service in June 1966 and August 1966 and at separation from service in February 1973.  At the Veteran's entrance examinations in June and August 1966 the examiners noted no defects of the Veteran's lower extremities.  On his Reports of Medical History the Veteran did not report he suffered from "trick" or locked knee.  The Veteran was also given an examination in October 1969 where again the examiner noted no defects of his lower extremities.  The Veteran also reported no knee problems on his Report of Medical History.  A November 1970 medical examination reported no defects of the Veteran's knees or lower extremities.  At his separation examination in February 1973 the examiner noted no defects of the Veteran's lower extremities.  The Veteran also did not report at this time that he was suffering from a bilateral knee condition.  Ultimately, he was found qualified for separation.  In reviewing the Veteran's service treatment records, although he was treated multiple times for his lumbar spine disability, there is no reference to any knee problems.  See e.g., September 1968 and April 1971 service treatment records.  The lack of findings of record weighs against the Veteran's assertion that he suffered from this disability in-service.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.

The Veteran's first post-service evidence of complaints of a bilateral knee disorder come from a VA treatment record in March 2004, over 30 years after separation from service.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

As noted above, in a March 2004 VA treatment record it was reported that the Veteran had advanced osteoarthritis in both of his knees and it was recommended that he have an orthopedic consultation.  A July 2004 VA treatment record noted the Veteran was on the waiting list for a total knee arthroplasty and he was currently receiving injections to help with the pain.  The Veteran did not indicate at these appointments that he had been suffering from knee pain since service and there is no evidence in these treatment records that the Veteran's bilateral knee disorder was in any way related to his active service.

A March 2005 VA treatment record noted the Veteran reported the injections were not helping with his knee pain.  He was diagnosed with degenerative joint disease and a right total knee arthroplasty was ordered.  A September 2005 VA treatment record noted the Veteran was doing well after his right total knee arthroplasty surgery and he had been placed on the waitlist for a left total knee arthroplasty as his left knee had become symptomatic.  There is no diagnosis in any of these treatment records that the Veteran's bilateral knee disorder was related to service and the Veteran did not report that he had suffered from a bilateral knee disorder since service.

An April 2006 VA treatment record reported degenerative joint disease of the left knee.  It is noted that the Veteran underwent a left total knee arthroplasty in May 2006.  See May 2006 VA treatment record.
In a January 2010 statement by the Veteran's wife, she indicated the Veteran had suffered from knee problems since service.  She indicated that he had not sought treatment in-service because his position was short staffed and he could not take the time to miss work.  She further stated that they had bought a hot tub 5 years earlier and it provided some dulling of the Veteran's knee pain.

At the March 2011 Board hearing the Veteran testified that in-service he had to carry a toolbox, weighing over 100 pounds.  He also testified that he self treated for the knee pain that he incurred during active service because it was frowned upon to go to the hospital.  The Veteran's wife testified that she remembered he fell on one occasion and injured his elbows, wrist, and one of his knees.  She also reported that his knees had always bothered him.

The Board acknowledges that the Veteran and his wife are both competent to provide information as to his knee problems in service.  In this regard, both have testified that he injured his knee during active duty.  The Board notes, however, that the service treatment records contradict their assertions.  Although the Veteran indicated that complaining of physical problems was discouraged in service, he did indeed complain of a variety of ailments including back problems and received treatment for such.  He did not, however, complain of knee problems.  The Board finds that the allegations of inservice knee problems are not credible given the inconsistency in the record.  To the extent that the Veteran and his wife link his current right knee problems to active duty, as laymen, they are not competent to give a medical opinion on the diagnosis or etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, while the Veteran and his wife are competent to testify that the Veteran hurt his knee, they are not competent to render a diagnosis that a chronic bilateral knee disorder resulted.  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

The Board also observes in his March 2009 VA Form 9 the Veteran stated that the VA doctor had told him that his bilateral knee disorder was related to his lumbar spine disability.  However, there is no evidence in the claims file reflecting such a statement by a doctor or other medical professional and the Veteran's own account of what he was told by a doctor cannot serve as competent medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (finding that the connection between what a physician said and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is too attenuated and inherently unreliable to constitute medical evidence).

The Board finds that there is no documented evidence of a bilateral knee disorder during active service.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current bilateral knee disorder and active service.  The Board finds that the preponderance of the evidence is against the Veteran's claim.  The lack of competent evidence linking the Veteran's disability to service, the failure to mention a bilateral knee condition when reporting his back symptoms in-service, and the length of time between the Veteran's separation from active service and first complaints of a bilateral knee disorder weigh against his claim.

There is also no evidence of record to indicate the Veteran complained of, sought treatment for, or was diagnosed with arthritis of the bilateral knees within one year of service.  As such, this does not warrant the presumption of service connection as its onset was beyond the presumptive period.  38 C.F.R. §§ 3.307, 3.309(a).

With respect to secondary service connection, the Veteran contends that his current bilateral knee disorder was proximately caused by his service-connected lumbar spine disability.  

The Board notes that the when the Veteran initially complained of a bilateral knee disorder he attributed it directly to active duty.  He related it to carrying a toolbox, which weighed over 100 pounds, up and down stairs to work on jet engines.  He did not suggest that his knee problems were in any way related to his service-connected lumbar spine disability.

However, in a December 2009 statement, the Veteran reported that he believed his bilateral knee disorder was a result of his service-connected lumbar spine disability.  He stated he had been told by several doctors that his knee condition was related to his lumbar spine condition.  He also stated that he was only seen in-service for his lumbar spine disability and not his knee problems.  See also March 2011 Board hearing transcript.

After reviewing the Veteran's treatment records, the Board notes that there is no medical evidence or opinion supporting a connection between his service-connected lumbar spine disability and his current bilateral knee disorder.  

As noted above, with respect to the Veteran's contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu, supra.  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  However, in this case, the Veteran's contentions are outweighed by the lack of medical evidence of record showing a relationship between the Veteran's bilateral knee and lumbar spine disability, as well as evidence showing no treatment until decades after service.  See Maxson, supra; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

In sum, a preponderance of the competent probative evidence of record weighs against the Veteran's assertion that his service-connected lumbar spine disability is the proximate cause of, or has aggravated, his current bilateral knee disorder.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claims of service connection for a bilateral knee disorder on a direct, presumptive, and secondary basis and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's lumbar spine disability is currently rated according to 38 C.F.R. § 4.71a, Diagnostic Code 5239, which is applicable to spondylolisthesis or segmental instability. 

Under the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

Note (1):  Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Veteran is currently in receipt of a 20 percent evaluation for his lumbar spine disability.  Having considered the evidence of record, the Board finds that the Veteran is not entitled to an evaluation in excess of 20 percent for his lumbar spine disability at any point during the appeal period. 

With regard to range of motion testing, a January 2007 VA examination noted the Veteran as having forward flexion limited by pain to 32 degrees and extension limited by pain 6 degrees.  There was no evidence of further limitation due to weakness, lack of endurance, incoordination or fatigability on repetitive testing.  The Veteran only complained of pain on repetitive testing.  The January 2007 VA examiner took x-rays and diagnosed the Veteran with degenerative arthritis and first degree spondylolisthesis L5.

A June 2008 VA examiner noted the Veteran had forward flexion limited to 60 degrees, with pain beginning at 50 degrees, and extension limited to 25 degrees, with pain beginning at 20 degrees.  Repetitive testing showed the Veteran's function was limited by weakness, lack of endurance, fatigability and pain on repetitive testing.  However, the examiner did not report that the Veteran's range of motion decreased after repetitive testing.  The examiner ultimately found that the Veteran suffered from lumbar spondylosis with first degree spondylolisthesis L5.

Applying the range of motion measurements to the general ratings formula, the above evidence demonstrates the Veteran is not entitled to an evaluation greater than 20 percent for orthopedic manifestations of his lumbar spine disability.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  An evaluation greater than 20 percent is not warranted as there is no medical evidence of forward flexion of the lumbar spine limited to 30 degrees or less.  Id.  In addition, there is no objective evidence of ankylosis of the lumbar spine or of the entire spine during this period.  Id.

At the January 2007 VA examination the Veteran reported that he suffered from constant, dull, aching pain, and limited mobility.  The Veteran described the pain as burning and aching in nature.  He reported his pain was an 8/10 in severity, which was relieved by rest and medication.  He further reported functional impairment as hurting to bend and push, pull, or carry objects weighing more than 20 pounds.  The examiner noted the Veteran had no radiating pain on movement and no muscle spasms.  The examiner found no ankylosis of the spine.

At the June 2008 VA examination the Veteran reported that he had suffered from stiffness, weakness, and numbness in his lumbar spine.  He also reported constant localized pain which was aching, sharp, sticking, and cramping.  The Veteran reported that he could not sit or stand for prolonged periods of time.  He reported his pain was a 6/10 in severity.  He further reported the pain could be improved by medication and rest.  The examiner noted the Veteran had no radiating pain on movement and no muscle spasms.  The examiner found no ankylosis of the spine.

The Board notes that in evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  In sum, when the Veteran was examined in January 2007, it was noted that pain had a major functional impact but ultimately the examiner reported no additional loss in range of motion on repetitive use.  In June 2008, again it was noted the Veteran's joint function was limited on repetitive use, but there was no additional loss in range of motion noted.  In reviewing the record in its entirety, the Board does not find that the Veteran should be assigned a rating in excess of 20 percent due to functional limitation. 

Finally, the Board has considered whether a separate evaluation for a neurological disability is warranted.  In reviewing the January 2007 VA examination report, the Veteran did not report any bowel or bladder problems.  The examiner did not note any other neurological disabilities.  At the June 2008 VA examination the Veteran denied bowel or bladder problems and the examiner did not report any neurological disabilities.  In sum, the evidence of record does not establish the presence of a neurological disability.  Thus, the Board finds that a separate evaluation for neurological disability is not warranted with respect to the present appeal.

The Board acknowledges the Veteran's contentions that his lumbar spine disability warrants an evaluation greater than 20 percent.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected lumbar spine disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu, supra; 38 C.F.R. § 3.159(a)(1) and (2) (2010).

In light of the above, the Board finds that the Veteran is not entitled to an evaluation in excess of 20 percent for his service-connected lumbar spine disability at any point during the appeal period.  See Fenderson, supra.  The Board has considered whether the benefit of the doubt rule applies the Veteran's appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an increased evaluation must be denied.


Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disabilities are inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his lumbar spine disability.  There is also not shown to be evidence that the Veteran's lumbar spine disability causes marked interference with employment.  

The Veteran contends he has increased back pain after prolonged standing or sitting, he has problems bending, and suffers from constant pain.  As noted above, however, these symptoms were already contemplated in the rating currently assigned.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign greater than a 20 percent evaluation for the Veteran's lumbar spine disability.



Withdrawn Appeal

A veteran may withdraw his appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202.

At the March 2011 Board hearing the Veteran stated that he wished to withdraw his claim of entitlement to an initial rating in excess of 10 percent for bilateral tinnitus.  At that time, the Board had not yet issued a final decision on this case; therefore the Veteran's withdrawal of this issue is valid.

For the foregoing reasons, the legal requirements for a proper withdrawal have been satisfied.  38 C.F.R. § 20.204(b).  Accordingly, further action by the Board on this particular matter is not appropriate and the Veteran's appeal as to this issue should be dismissed.  38 U.S.C.A. § 7105(d).


ORDER

Entitlement to service connection for a bilateral knee disorder is denied.

Entitlement to an initial evaluation in excess of 20 percent for a lumbar spine disability is denied.

The claim of entitlement to an initial evaluation in excess of 10 percent for tinnitus is dismissed.





REMAND

The Veteran contends that he is entitled to an initial compensable rating for his bilateral hearing loss disability.  

The Board observes that the Veteran was given an audiological examination in May 2008.  At this examination the Veteran reported he had been suffering from bilateral hearing loss for 25 years.  The Veteran reported his left ear was worse than his right ear.  The examiner noted the Veteran had recently been seen at the VA Medical Center and was going to be fit for a left ear hearing aid.  The examiner also noted hearing loss was present in both ears.  

The Board observes that the Veteran was given a hearing aid for his left ear in June 2008, after his VA examination.  Also at the March 2011 Board hearing, the Veteran reported that he could not understand someone unless he was looking right at them.  He also testified that he could not hear the phone ring or hear his alarm when it was going off.  His wife testified that he could not hear the television unless it was turned up all the way and he frequently spoke so loud it seemed he was yelling at people.

For increased rating claims the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  

The Board notes that the Veteran's March 2011 testimony indicates that his bilateral hearing loss disability has worsened since his June 2008 VA examination.  As such, the Board finds that a new VA examination is therefore warranted.  See 38 C.F.R. § 3.159 (2010); see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

The Board notes that the most current VA treatment records are dated from January 2010.  On remand, the RO should make efforts to obtain all outstanding VA medical records from January 2010 through the present.  See 38 U.S.C.A. § 5103A(b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should obtain all of the Veteran's outstanding VA treatment records from January 2010 to the present.  All efforts to obtain these records should be documented in the claims file.  If the records do not exist or further efforts to obtain those records would be futile, the Veteran should be notified of unsuccessful efforts so that he has an opportunity to obtain and submit those records for VA review.

2.	After completing the above, schedule the Veteran for an audiology examination to determine the current severity of his bilateral hearing loss.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All studies deemed appropriate in the examiner's medical opinion should be performed, and all findings should be set forth in detail.  The examiner should specifically comment on the impact of the Veteran's bilateral hearing loss upon his social and industrial activities, including his employability. 

3.	After the above development is completed and any other development that may be warranted, the AOJ should consider all evidence since the January 2010 supplemental statement of the case and readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


